 

Exhibit 10.4

PAREXEL International Corporation

RESTRICTED STOCK AGREEMENT

THIS AGREEMENT (the “Agreement”) is entered into as of <@GrDt+C@> (the “Award
Date”) by and between PAREXEL International Corporation, a Massachusetts
corporation (the “Company”) and <@Name+C                      @>, a member of
the Board of Directors of the Company, hereinafter referred to as the
“Participant.”

WHEREAS, the Company has adopted the PAREXEL International Corporation 2007
Stock Incentive Plan (as it may be amended from time to time, the “Plan”), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and

WHEREAS, Section 7 of the Plan provides for the issuance of awards of the
Company’s common stock, par value $0.01 per share (“Common Stock”), subject to
certain restrictions (“Restricted Stock”); and

WHEREAS, the Nominating and Corporate Governance Committee of the Board of
Directors of the Company (the “Board”) and the full Board have determined that
it would be to the advantage and in the best interest of the Company and its
stockholders to award shares of Restricted Stock to the Participant pursuant to
the terms and conditions set forth herein; and

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 In General. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Plan.

1.2 “Restrictions” shall mean the restrictions on sale or other transfer set
forth in Section 4.2 and the exposure to forfeiture set forth in Section 3.1.

ARTICLE II

RESTRICTED STOCK AWARD

2.1 Award of Restricted Stock. In consideration of the Participant’s services on
the Board, in exchange for the promises contained herein, and for other good and
valuable consideration which the Board has determined exceeds the aggregate par
value of the shares of Common Stock subject to the Award (as defined below), as
of the Award Date, the Company issues to the Participant the number of shares of
Restricted Stock set forth on the signature page hereof (the “Award”).

2.2 Award Subject to Plan. The Award granted hereunder is subject to the terms
and provisions of the Plan, including without limitation Section 10 thereof.



--------------------------------------------------------------------------------

 

ARTICLE III

RESTRICTIONS

3.1 Forfeiture. Except as otherwise provided by Section 3.2(b) or (c) below, any
portion of an Award that is not vested at the time the Participant ceases to
serve on the Board for any reason shall thereupon be forfeited immediately and
without further action by the Company.

3.2 Vesting and Lapse of Restrictions.

(a) Subject to Section 3.1, the Award shall vest in full on the first
anniversary of the Award Date (the “Vesting Date”) if the Participant is serving
on the Board on such date.

(b) If the Participant dies or becomes permanently and totally disabled (within
the meaning of Section 22(e)(3) of the Code) prior to the Vesting Date and while
the Participant is serving on the Board, the Award shall vest in full upon the
date of the Participant’s death or disability.

(c) If, prior to the Vesting Date, the Participant ceases to serve on the Board
for any reason other than removal for cause, a portion of the Award shall vest
on the last day of Board service in an amount equal to the product of (a) the
total number of shares of Restricted Stock subject to the Award and (b) the
quotient of (i) the number of days elapsed between the Award Date and the date
the Participant’s service on the Board ended, divided by (ii) 365 (rounded down
to the nearest whole share). All remaining unvested shares shall thereupon be
forfeited immediately and without further action by the Company.

3.3 Legend. Until such time as Restrictions have lapsed, the Company may, at any
time, place legends referencing the Restrictions and any applicable federal
and/or state securities laws restrictions on certificates representing shares of
Restricted Stock issued pursuant to this Agreement. The legend may include the
following:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN THE AWARD AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED HOLDER,
A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE CORPORATION.”

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION TO THE
EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.”

3.4 Payment of Taxes; Issuance of Shares.

(a) Participant understands, acknowledges and agrees that the value of the
Restricted Stock is subject to state and federal income taxes and certain rules
which require the Company to withhold amounts necessary to pay these taxes. If
the Company in its discretion determines that it is obligated to withhold any
tax in connection with the vesting or transfer of the Award or any shares of the
Restricted Stock, or the making of a distribution or other payment with respect
to the Restricted Stock, participant hereby authorizes the Company to, in the

 

2



--------------------------------------------------------------------------------

Company’s discretion, (i) reduce the number of shares of Restricted Stock (or
other property) delivered to Participant at the time the restrictions lapse by
the number of shares of Restricted Stock (or other property) required to satisfy
the tax withholding requirements (based on the fair market value of shares or
other property at such time), or (ii) withhold from the Participant’s board fees
the appropriate amount of tax. Such shares of Restricted Stock withheld pursuant
to clause (i) above shall be returned to the Company. Participant’s
acknowledgement and acceptance of these tax withholding provisions are
conditions precedent to the right of Participant to receive the Restricted Stock
under the Plan and this Agreement.

(b) In lieu of either the reduction of shares or other property delivered or the
withholding of board fees described in paragraph (a) above, Participant may pay
to the Company the amount of tax required to be withheld in cash, by check or in
other form satisfactory to the Company. Such payment must be made by the date on
which the Restrictions lapse or such later date as is established by the Company
(not to exceed 15 days after the date on which the Restrictions lapse).

(c) The Shares will be released to the Participant when vested and the
applicable withholding obligations have been satisfied.

3.5. Certain Changes in Capitalization and Reorganization Events. Section 9 of
the Plan shall govern the treatment of the Award in the event of certain Changes
in Capitalization and Reorganization Events.

3.6 Section 83(b) Election. Participant understands that Section 83(a) of the
Code taxes as ordinary income the difference between the amount, if any, paid
for the shares of Common Stock and the Fair Market Value of such shares at the
time the Restrictions on such shares lapse. Participant understands that,
notwithstanding the preceding sentence, Participant may elect to be taxed at the
time of the Award Date, rather that at the time the Restrictions lapse, by
filing an election under Section 83(b) of the Code (an “83(b) Election”) with
the Internal Revenue Service within 30 days of the Award Date. In the event
Participant files an 83(b) Election, Participant will recognize ordinary income
in an amount equal to the difference between the amount, if any, paid for the
shares of Common Stock and the Fair Market Value of such shares as of the Award
Date. Participant further understands that an additional copy of such 83(b)
Election form should be filed with his or her federal income tax return for the
calendar year in which the date of this Agreement falls. Participant
acknowledges that the foregoing is only a summary of the effect of United States
federal income taxation with respect to the award of Restricted Stock hereunder,
and does not purport to be complete. PARTICIPANT FURTHER ACKNOWLEDGES THAT THE
COMPANY IS NOT RESPONSIBLE FOR FILING THE PARTICIPANT’S 83(b) ELECTION, AND THE
COMPANY HAS DIRECTED PARTICIPANT TO SEEK INDEPENDENT ADVICE REGARDING THE
APPLICABLE PROVISIONS OF THE CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY,
STATE OR FEDERAL GOVERNMENT OR FOREIGN COUNTRY IN WHICH PARTICIPANT MAY RESIDE,
AND THE TAX CONSEQUENCES OF PARTICIPANT’S DEATH.

ARTICLE IV

OTHER PROVISIONS

4.1 Stock Certificates. Stock certificates issued in respect of this Award shall
be registered in the name of the Participant and shall be deposited in escrow
with the escrow agent appointed by the Company; provided, however, that in no
event shall the Participant retain physical custody

 

3



--------------------------------------------------------------------------------

of any certificates representing unvested Restricted Stock issued such
Participant. The deposited certificates shall remain in escrow until all
Restrictions lapse or have been removed. The Participant shall, upon the
execution of this Agreement, execute Joint Escrow Instructions in the form
attached to this Agreement as Exhibit A. The Joint Escrow Instructions shall be
delivered to escrow agent named therein. The Participant shall deliver to such
escrow agent a stock assignment duly endorsed in blank, in the form attached to
this Agreement as Exhibit B, and hereby instructs the Company to deliver to such
escrow agent, on behalf of the Participant, the certificate(s) evidencing the
Restricted Stock issued hereunder. Such materials shall be held by such escrow
agent pursuant to the terms of such Joint Escrow Instructions.

4.2 Restricted Stock Not Transferable. Prior to vesting pursuant to Section 3.2
above, no Restricted Stock or any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of the Participant or
his successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 4.2
shall not prevent transfers by will or by applicable laws of descent and
distribution.

4.3 Rights as Stockholder. No Participant shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares.

4.4 Governing Law. The laws of the Commonwealth of Massachusetts shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

4.5 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange
Act. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Awards are granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

4.6 Amendment, Suspension and Termination. The Awards may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Board, provided that, except as may otherwise be provided by the
Plan, neither the amendment, suspension nor termination of this Agreement shall,
without the consent of the Participant, alter or impair any rights or
obligations under any Award.

4.7 Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the Participant to his address shown in the Company records, and to
the Company at its principal executive office.

 

4



--------------------------------------------------------------------------------

 

4.8 Severability. The invalidity or unenforceability of any paragraph or
provision of this Agreement shall not affect the validity or enforceability of
any other paragraph or provision, and all other provisions shall remain in full
force and effect. If any provision of this Agreement is held to be excessively
broad, then such provision shall be reformed and construed by limiting and
reducing it so as to be enforceable to the maximum extent permitted by law.

4.9 No Obligation to Continue Business Relationship. Neither the Plan, this
Agreement, nor the grant of this Award imposes any obligation on the Company to
continue to maintain a business relationship with the Participant.

 

4.10 Investment Representations. The Participant represents, warrants and
covenants as follows:

(a) The Participant is purchasing the Shares for his own account for investment
only, and not with a view to, or for sale in connection with, any distribution
of the Shares in violation of the Securities Act, or any rule or regulation
under the Securities Act.

(b) The Participant has had such opportunity as he has deemed adequate to obtain
from representatives of the Company such information as is necessary to permit
him to evaluate the merits and risks of his investment in the Company.

(c) The Participant has sufficient experience in business, financial and
investment matters to be able to evaluate the risks involved in the purchase of
the Shares and to make an informed investment decision with respect to such
purchase.

(d) The Participant can afford a complete loss of the value of the Shares and is
able to bear the economic risk of holding such Shares for an indefinite period.

(e) The Participant understands that (i) the Shares have not been registered
under the Securities Act and are “restricted securities” within the meaning of
Rule 144 under the Securities Act; (ii) the Shares cannot be sold, transferred
or otherwise disposed of unless they are subsequently registered under the
Securities Act or an exemption from registration is then available; (iii) in any
event, the exemption from registration under Rule 144 will not be available for
at least one year and even then will not be available unless a public market
then exists for the Common Stock, adequate information concerning the Company is
then available to the public, and other terms and conditions of Rule 144 are
complied with; and (iv) there is now no registration statement on file with the
Securities and Exchange Commission with respect to any stock of the Company and
the Company has no obligation or current intention to register the Shares under
the Securities Act.

 

5



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

PAREXEL INTERNATIONAL CORPORATION By:  

LOGO [g107933grexind017.jpg]

Name:   Josef H. von Rickenbach Title:   Chairman & CEO Signed:  

 

  Director

 

Aggregate number of shares of Restricted Stock        ***<@Num @>***

subject to the Award:

                                          

 

6



--------------------------------------------------------------------------------

 

Exhibit A

PAREXEL International Corporation

Joint Escrow Instructions

<@GrDt @>

W. Brett Davis

Assistant General Counsel

PAREXEL International Corporation

200 West Street

Waltham, MA 02451

Dear Sir:

As Escrow Agent for PAREXEL International Corporation, a Massachusetts
corporation, and its successors in interest under the Restricted Stock Agreement
(the “Agreement”) of even date herewith, to which a copy of these Joint Escrow
Instructions is attached (the “Company”), and the undersigned person (“Holder”),
you are hereby authorized and directed to hold the documents delivered to you
pursuant to the terms of the Agreement in accordance with the following
instructions:

 

  1. Appointment. Holder irrevocably authorizes the Company to deposit with you
any certificates evidencing Restricted Stock (as defined in the Agreement) to be
held by you hereunder and any additions and substitutions to said Restricted
Stock. For purposes of these Joint Escrow Instructions, “Restricted Stock” shall
be deemed to include any additional or substitute property. Holder does hereby
irrevocably constitute and appoint you as his attorney-in-fact and agent for the
term of this escrow to execute with respect to such Restricted Stock all
documents necessary or appropriate to make such Restricted Stock negotiable and
to complete any transaction herein contemplated. Subject to the provisions of
this Section 1 and the terms of the Agreement, Holder shall exercise all rights
and privileges of a stockholder of the Company while the Restricted Stock is
held by you.

 

  2. Closing of Purchase.

(a) Upon the exercise of any forfeiture rights by the Company of the Restricted
Stock pursuant to the Agreement, the Company shall give to Holder and you a
written notice pursuant to the Agreement. Holder and the Company hereby
irrevocably authorize and direct you to close the transaction contemplated by
such notice in accordance with the terms of said notice (the “Closing”).

(b) At the Closing, you are directed (i) to date the stock assignment form or
forms necessary for the transfer of the Restricted Stock, (ii) to fill in on
such form or forms the

 

7



--------------------------------------------------------------------------------

number of Restricted Stock being transferred, and (iii) to deliver same,
together with the certificate or certificates evidencing the Restricted Stock to
be transferred, to the Company.

 

  3. Withdrawal. The Holder shall have the right at any time to withdraw from
this escrow any Restricted Stock which is no longer subject to forfeiture.

 

  4. Duties of Escrow Agent.

(a) Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

(b) You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact of Holder while acting in good faith and in
the exercise of your own good judgment, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.

(c) You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or entity, excepting only
orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. If you are
uncertain of any actions to be taken or instructions to be followed, you may
refuse to act in the absence of an order, judgment or decrees of a court. In
case you obey or comply with any such order, judgment or decree of any court,
you shall not be liable to any of the parties hereto or to any other person or
entity, by reason of such compliance, notwithstanding any such order, judgment
or decree being subsequently reversed, modified, annulled, set aside, vacated or
found to have been entered without jurisdiction.

(d) You shall not be liable in any respect on account of the identity, authority
or rights of the parties executing or delivering or purporting to execute or
deliver the Agreement or any documents or papers deposited or called for
hereunder.

(e) You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder and may rely upon the advice of such counsel.

(f) Your rights and responsibilities as Escrow Agent hereunder shall terminate
if (i) you cease to be an employee of the Company or (ii) you resign by written
notice to each party. In the event of a termination under clause (i), the
Secretary of the Company or its designee shall become Escrow Agent hereunder; in
the event of a termination under clause (ii), the Company shall appoint a
successor Escrow Agent hereunder.

(g) If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

 

8



--------------------------------------------------------------------------------

 

(h) It is understood and agreed that if you believe a dispute has arisen with
respect to the delivery and/or ownership or right of possession of the
securities held by you hereunder, you are authorized and directed to retain in
your possession without liability to anyone all or any part of said securities
until such dispute shall have been settled either by mutual written agreement of
the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

(i) These Joint Escrow Instructions set forth your sole duties with respect to
any and all matters pertinent hereto and no implied duties or obligations shall
be read into these Joint Escrow Instructions against you.

(j) The Company shall indemnify you and hold you harmless against any and all
damages, losses, liabilities, costs, and expenses, including attorneys’ fees and
disbursements, (including without limitation the fees of counsel retained
pursuant to Section 4(e) above, for anything done or omitted to be done by you
as Escrow Agent in connection with this Agreement or the performance of your
duties hereunder, except such as shall result from your gross negligence or
willful misconduct.

 

  5. Notice. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail with
postage and fees prepaid, addressed to each of the other parties thereunto
entitled at the following addresses, or at such other addresses as a party may
designate by ten days’ advance written notice to each of the other parties
hereto.

 

    COMPANY:    Notices to the Company shall be sent to the address set forth in
the salutation hereto, Attn: Chief Financial Officer     HOLDER:    Notices to
Holder shall be sent to the address set forth below Holder’s signature below.  
  ESCROW AGENT:    Notices to the Escrow Agent shall be sent to the address set
forth in the salutation hereto.

 

  6. Miscellaneous.

(a) By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions, and you do not become a party
to the Agreement.

 

9



--------------------------------------------------------------------------------

 

(b) This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

Very truly yours,

PAREXEL International Corporation

By:

 

LOGO [g107933grexind017.jpg]

Title:

 

Chairman & CEO

HOLDER:

 

(Signature) <@Name   @> Print Name

Address:

       

Date Signed: <@AcDt @>

 

ESCROW AGENT:

            Brett Davis                                        
                    

 

10



--------------------------------------------------------------------------------

 

Exhibit B

(STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE)            

FOR VALUE RECEIVED, I hereby sell, assign and transfer unto PAREXEL
International Corporation (                    ) shares of Common Stock, $0.01
par value per share, of PAREXEL International Corporation (the “Corporation”)
standing in my name on the books of the Corporation represented by
Certificate(s) Number                      herewith, and do hereby irrevocably
constitute and appoint                      attorney to transfer the said stock
on the books of the Corporation with full power of substitution in the premises.

 

Dated:                     

 

Director

 

11